This is a suit in which the plaintiff sought to obtain a divorce from the defendant. The case was tried before the late Honorable GEORGE G. BINGHAM, Circuit Judge, and upon final hearing plaintiff's complaint was dismissed. From the decree dismissing the same, plaintiff has appealed.
The complaint sets forth two grounds for divorce, namely, desertion and cruel and inhuman treatment. These allegations were denied by the answer. The plaintiff and defendant intermarried in this state on May 4, 1899, and seemed to have lived happily together until the wife became suspicious because of certain conduct of plaintiff in respect to what she believed to be improper relations between plaintiff and other women. There are two children, the fruits of the marriage, one now twenty-four years of age, and the other now seventeen years of age. We have carefully read the testimony, and are of the opinion that plaintiff wholly failed to establish the truth of the allegations of the complaint, and this being the only question in the case, we are of the opinion that the ruling of the lower court thereon was proper. The decree of the lower court is therefore affirmed.
AFFIRMED.
McBRIDE, C.J., and BURNETT and COSHOW, JJ., concur. *Page 558